OVERTON, Justice.
We accepted jurisdiction in this case having found conflict between the district court’s decision, cited as Brennan v. State, 417 So.2d 1024 (Fla. 2d DCA 1982), and this Court’s decision in State v. Brady, 406 So.2d 1093 (Fla.1981), cert. granted, 456 U.S. 988, 102 S.Ct. 2266, 73 L.Ed.2d 1282 (1982). After receiving briefs on the merits and hearing oral argument, we conclude that no conflict was created by the district court’s decision. The district court found that petitioner did not have a reasonable expectation of privacy in his marijuana patch and that evidence obtained by police observation was admissible under the “open fields” doctrine. Here, there was insufficient external manifestation of privacy exhibited by petitioner in the marijuana patch, as required by Brady and DeMontmorency v. State, No. 61,179 (Fla. Oct. 28, 1982) (rehearing pending). Both Brady and DeMontmorency are factually distinguishable from the instant case, and no conflict arises.
For the reasons expressed, we dismiss this case for lack of jurisdiction.
It is so ordered.
ALDERMAN, C.J., and BOYD, MCDONALD, EHRLICH and SHAW, JJ., concur.